Citation Nr: 1734480	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  06-17 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine (also claimed as a back contusion), to include as secondary to a service-connected disability.

2.  Entitlement to specially adapted housing.

3.  Entitlement to a special home adaptation grant.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), insomnia, bipolar disorder, depression and anxiety.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Regional Office (RO) in St. Petersburg, Florida. 

The Veteran requested a Board hearing in this case, as shown by his November 2011 substantive appeal.  Thereafter, he withdrew this hearing request.  As such, his hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702(e); 20.704(e) (2016).

In December 2013, the Board denied the claim for entitlement to service connection for DJD, and remanded the claims for entitlement to service connection for sleep apnea and an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), insomnia, bipolar disorder, depression and anxiety.  

The Veteran appealed the Board's December 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Order, the Court vacated the portion of the December 2013 Board decision denying service connection for DJD of the lumbar spine, and remanded the matter to the Board for development consistent with the Joint Motion for Partial Remand. 

In September 2014, the Board remanded the claims for service connection for DJD of the lumbar spine, sleep apnea, and an acquired psychiatric disorder to include PTSD, insomnia, bipolar disorder, depression and anxiety, as well as the claims for entitlement to specially adapted housing and to a special home adaptation grant.  
This case was last before the Board in July 2015, at which time the Board remanded this issues listed on the cover page.

The issues of entitlement to service connection for and acquired psychiatric disability and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's DJD of the spine is related to his service-connected disabilities. 

2.  The Veteran is not entitled to compensation for a permanent and total disability, is not in receipt of service connection for ALS, and is not entitled to compensation for a service-connected disability due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.


CONCLUSIONS OF LAW

1.  The criteria for service connection for DJD of the spine, to include as secondary to a service-connected disability, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for entitlement to assistance in acquiring specially adapted housing or a special home adaptation grant have not been met.  38 U.S.C.A. §§ 1154(a), 2101, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.809, 3.809a (2016).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis: Spine

The Veteran asserts that his spine disability is caused by his service-connected disabilities.  The Board agrees. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Additionally, service connection may be established on a secondary basis were a non-service-connected disorder is caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310; see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the instant case, the Veteran has a current diagnosis of DJD of the spine, and is service-connected for right thigh myositis ossificans and right knee osteoarthritis.  See May 2016 VA Examination.  As the first two elements of service connection on a secondary basis are met, the crux of the issue turns on establishing a causal relationship between the Veteran's service-connected disabilities and his current DJD. 

In May 2016, the Veteran was afforded a VA examination.  In her report, the examiner opined that it is at least as likely as not that the Veteran's service-connected right thigh myositis ossificans and right knee osteoarthritis caused an antalgic gait which caused degenerative changes in the Veteran's spine.  The Board finds this opinion highly probative, as it is based on a thorough review of the claims file and supports its conclusions with medical principles.  As there is no evidence to the contrary in regards to secondary service connection, the Board finds that entitlement to service connection for DJD of the spine is warranted. 

Analysis: Specially Adapted Housing or a Special Home Adaptation Grant

The Veteran asserts in his July 2013 claim that he wishes to apply for a grant under 38 U.S.C.A. § 2101 for adaptations to housing, to be acquired by him, in which he intends to reside.  In his claim, he asserts that he needs adaptation to enter and exit his house and to access his sink and shower. 

The Veteran's claims of entitlement to specially adapted housing have been pending since July 2013.  Effective December 3, 2013, VA revised the criteria (under 38 C.F.R. § 3.809) for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  78 Fed. Reg. 72573 (Dec. 3, 2013).  Effective September 12, 2014, VA revised the criteria (under 38 C.F.R. § 3.809a) for establishing entitlement to a special home adaptation grant.  79 Fed. Reg. 54608 (Sept. 12, 2014).
 
Under the version of 38 C.F.R. § 3.809 in effect prior to December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a veteran is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809(b) (2011).
 
Under the version of 38 C.F.R. § 3.809(d), which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may also be granted if the Veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a , Diagnostic Code 8017.  38 C.F.R. § 3.809(d) (2015).

Under all applicable versions of 38 C.F.R. § 3.809, the phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).
 
Under the version of 38 C.F.R. § 3.809a in effect prior to September 12, 2014, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a permanent and total service-connected disability which must (1) include the anatomical loss or loss of use of both hands; or (2) be due to (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and COPD). 38 U.S.C.A. § 2101(b) ; 38 C.F.R. § 3.809a(b) (2011).
 
Under the version of 38 C.F.R. § 3.809a which became effective on September 12, 2014, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is service connected for a disability that (1) VA has rated as permanently and totally disabling, and which (i) includes the anatomical loss or loss of use of both hands; (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  Additionally, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a service-connected disability [which need not be rated as permanently and totally disabling] which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b) (2015).
 
The Veteran is in receipt of service connection for 1) right thigh myositis; 2) right hip DJD with limited flexion; 3) right hip DJD with limited abduction; 4) right knee osteoarthritis; 5) right hip DJD with limited extension; and 6) DJD of the spine.

Specially adapted housing under 38 C.F.R. § 3.809 is not warranted by the evidence of record.  Specifically, the Veteran is not entitled to compensation for a permanent and total disability, and is not in receipt of service connection for ALS.  While the February 2017 examiner stated that the Veteran can only walk a few feet without the assistance of a cane or a scooter, the absence of compensation for permanent and total disability precludes an award of specially adapted housing.  See February 2017 VA Examination at 15. Additionally, when asked if the Veteran's right thigh and leg would be equally served by amputation with a prosthesis, the examiner responded in the negative.  Id. at 14.

A special home adaptation grant under 38 C.F.R. § 3.809a is also not warranted by the evidence of record.  Specifically, the Veteran is not entitled to compensation for a permanent and total disability, and he is not entitled to compensation for a service-connected disability due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.

Because the preponderance of the evidence is against a finding that the Veteran is permanently and totally disabled due to any of the disabilities enumerated in 38 C.F.R. §§ 3.809(b) or 3.809a(b), or that he has blindness in both eyes, he is not entitled to the home adaptation benefits sought, and as such, his claims must be denied.

ORDER

Service connection for DJD of the spine is granted. 

Entitlement to assistance in acquiring specially adapted housing or a special home adaptation grant is denied.

REMAND

In regards to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), insomnia, bipolar disorder, depression and anxiety, the Board finds that remand is necessary to provide the Veteran with an adequate VA examination, and to comply with previous remand instructions.

In the Board's July 2015 remand, the RO was instructed to adjudicate the Veteran's claim for chronic pain syndrome, and then, if granted, adjudicate whether the Veteran had an acquired psychiatric disability secondary to chronic pain syndrome.  Unfortunately, the RO failed to adjudicate the claim for chronic pain syndrome.  This must be accomplished on remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Veteran was afforded a VA psychiatric examination, which the Board finds inadequate.  The examiner concluded that the only psychiatric diagnosis applicable to the Veteran was a personality disorder, but failed to address the Veteran's October 2010 medical record that reflects that he has bipolar disorder which is related to chronic pain syndrome.  This must be accomplished on remand.  Additionally, any outstanding VA medical records should be secured. 

Finally, the Board's December 2013 remand instructed the RO to issue a statement of the case for the Veteran's sleep apnea claim.  This has yet to be accomplished.  Thus, on remand, the RO is once again instructed to issue a statement of the case for the Veteran's claim for sleep apnea.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records. 

2. The RO should issue a statement of the case (SOC) to the Veteran addressing the matter of entitlement to service connection for sleep apnea.  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

3. Afford the Veteran a VA psychiatric examination.  All psychiatric disabilities found to be present should be diagnosed.  The examiner must thereafter opine as to whether any psychiatric disability found to be present is related to or had its onset in service or was caused or aggravated by the Veteran's service-connected physical disabilities, to include the aggregate impact of these conditions.  The opinion must specifically address the diagnosis of chronic pain syndrome and address the nature, onset and etiology of the Veteran's acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), insomnia, bipolar disorder, depression and anxiety.  

In doing so, the examiner must specifically address the Veteran's October 2010 treatment record indicating that the Veteran's bipolar disorder is related to chronic pain syndrome. 

4. Thereafter, readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


